By JUDGE J. WARREN STEPHENS
On this day came the parties by counsel on pleas to the statute of limitations filed on behalf of the defendants.
The record reflects that the motion for judgment was filed with the clerk on January 10, 1986, at 7:39 p.m. and that the hours when the office of the clerk is ordinarily open for business are from 8:00 a.m. to 4:45 p.m. and plaintiff’s counsel did not suggest that the office of the clerk was not open for normal business that day because of inclement weather or other condition requiring early closing of said office.
The court concludes (1) that the cause of action accrued on January 10, 1984, (2) that provisions of Section 8.01-243 of the Code and § 1-13.3 of the Code require that the action be commenced on January 10, 1986, (3) that relying on the decision in Brumley v. Grimstead, 170 Va. 340 (1938), said action must be filed during normal business hours, and (4) that filing of the motion for judgment on January 10, 1986, at 7:39 p.m. was not timely.
Accordingly, the pleas to the statute of limitations are sustained and the action of the plaintiff dismissed with prejudice to the plaintiff, to all of which actions of the court the plaintiff excepted.